DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.
                           Information Disclosure Statement
Applicant is advised that the Information Disclosure Statement (IDS) of 08/18/2020 has been considered. However, the IDS fails to comply with 37 CFR 1.98(a)(2)(i)(ii) and MPEP § 609.01(B)(2)(a)(b), because it does not include copies for each foreign patent document and each non-patent literature publication. While the Examiner has located and considered these references, applicant is advised that when filing the IDS all foreign references must been supplied in accordance with 1.98(a)(2)(i)(ii) and MPEP § 609.01(B)(2)(a)(b).
Drawings 
New corrected drawings in compliance with 37 CFR 1.121 (d) are required in this application because the drawings submitted 08/18/2020, though technically compliant are of poorer quality. Specifically, Figures 2-6 and 9 are not legible.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 
                                                 Claim Objections
Claims 2-5, 11-13, 16-18 and 20 are objected to because the claim recites the following: 
Claim 2 recites: “Error! Reference source not found.”, which appears to be a clerical error. The Examiner understands claim 2 depends upon claim 1.
As per claim 3, the term "improve" in the claim is a relative term which renders the claim indefinite.  The term "improve" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear how “a condition” or “symptom” would need to be in order to infringe the claimed invention. Same rationale applied to the words “possible” in claims 3 and 16; “generally” in claims 4 and 17; “substantially” in claims 5 and 18; “less expensive” in claim 12; “advanced” in claim 13, and “fine tuning” in claim 20.
Claim 11 recites: “said first graphical user interface”; “said second graphical user interface”; “said third graphical user interface”, and “said fourth graphical user interface”. There is insufficient antecedent basis for these limitations in the claim.
 For the purposes of examination, the Examiner interprets the claims in the Office Action below as though the necessary changes have been made.
                                                  


                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). The broadest reasonable interpretation of claim 11 encompasses a computer system (e.g., hardware such as a processor and memory) that implements the recited functions. If assuming that the system comprises a device or set of devices, then the system is directed to a machine, which is a statutory category of invention. (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of obtaining health-related information from a user for medical data analysis. The claim recites 
	11. A system comprising:
	a mobile device, said mobile device comprises an executable software program
that is configured to perform a method of documenting a medical history of a patient;
	in which the mobile device is operable to present a graphics and text based
selection for taking in medical history data, said graphics based selection is configured to convey various medical conditions, in which said graphics based selection comprises at least one of, a numeric pad superimposed on a human body, an icon showing a palpitating heart, an icon depicting a person having a chest or breathing problem;
	in which the mobile device is operable to present icons depicting pain or symptom in a certain area of a body and response boxes configured to elicit a response
corresponding to said depicted pain or symptom;
	in which the mobile device is operable to present icons and imagery configured to question and obtain responses regarding a health history;
	in which the mobile device is operable to present icons and imagery configured to question and obtain responses regarding a current health condition; and
	wherein the mobile device further comprises a data analysis module, said data
analysis module comprises a computer to run data analysis on said selection from
said first graphical user interface, said response corresponding to said depicted
pain or symptom from said second graphical user interface, responses regarding
said health history from said third graphical user interface, and responses regarding said current health condition from said fourth graphical user interface to a data analysis module for medical data analysis.

The limitations of presenting medical conditions; presenting icons depicting pain or symptoms; receiving a response; presenting and receiving questions and answers; and analyzing received information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “presenting medical conditions”; “presenting icons,” etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. For example, but for the “by a processor” language, said presenting questions and receiving answers regarding health-related information for further analysis in the context of this claim encompasses a health practitioner collects health-related information from a patient to understand what health issues the patient may have. For instance, dependent claim 12 explicitly recites presenting and obtaining said information via paper questionnaire. Thus, aside from the general technological environment (addressed below), it covers purely mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping.
	Specifically, the recited functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Further,
“analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; Parker v. Flook, - a mathematical formula for computing “alarm limits” in a catalytic conversion process;  Bilski v. Kappos - a concept of hedging, or protecting against risk.
	Further, regarding parsing and extracting the data, in Content Extraction & Transmission LLC v. Wells Fargo Bank, National Ass’n, Nos. 13-1588,-1589, 14-1112, -1687 (Fed. Cir. Dec. 23, 2014) the Federal Circuit affirmed that such limitations were generally directed to “the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory.” The Court explained that ”[t]he concept of data collection, recognition, and storage is undisputedly well-known,” and noted that “humans have always performed these functions.” Id. The Court then rejected CET’s argument that the claims were patent eligible because they required hardware to perform functions that humans cannot, such as processing and recognizing the stream of bits output by the scanner. Comparing the asserted claims to “the computer-implemented claims in Alice,” the Court concluded that the claims were “drawn to the basic concept of data recognition and storage,” even though they recited a scanner. Id. at 8. Mental processes, e.g., parsing and extracting,  as recited in claim 11, remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource Corp. at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson, [409 U.S. 63 (1972)].”).
	As per presenting and receiving limitations per se, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites additional elements – using a processor to perform the presenting, receiving and analyzing steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitation is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require presenting, receiving, comparing, storing and outputting data.  
	Further, compare to Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018) (Vanda), claim 11 is directed to conventional health information collecting and processing routine. Contrary to Vanda, claim 11 as a whole does not identify a particular medical application and does not discover a particular treatment for a particular medical condition. Similar to Mayo, claim 11 as a whole is not directed to the application of a drug to treat a particular disease." (The Federal Circuit noted that while the "claim in Mayo recited administering a thiopurine drug to a patient, the claim as a whole was not directed to the application of a drug to treat a particular disease." Id. at 1134). Accordingly, while claim 11 recites the steps of gathering health-related information, and analyzing said information, said steps are performed in order to merely gather data, and the analyzing step is conducted without discovering or establishing a natural relationship between the drug and a human body for a particular medical condition. Thus, similar to Mayo, claim 11 is not a "method of treatment" claim that practically apply the natural relationship. 	
	As per presenting and receiving data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. 
	Thus, the method as a whole, outputs only data structure, - everything remains in the form of a code stored in the computer memory. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the presenting, receiving and analyzing steps amounts to no more than mere instructions to apply the exception using a generic computer component. The presenting and receiving steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
	Based on the Specification, the invention utilizes existing, conventional communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data - have recognized by the courts as routine and conventional activity. Specifically, regarding the presenting, receiving and analyzing functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 11 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed presenting, receiving and analyzing functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.
	Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., presenting, receiving and analyzing data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 11 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps of presenting, receiving and analyzing do not improve the functioning of computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of presenting questions and receiving answers from a user is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 11 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of presenting, receiving and analyzing merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claim is not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim elements do not add significantly more to the exception.  	Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “a mobile device, said mobile device comprises an executable software program
that is configured to perform a method of documenting a medical history of a patient” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Also, the recitation of “a neural network, a pattern recognition, and an artificial intelligence techniques” (AI) does not make the claim patent eligible, because said tools are utilized merely for data gathering, and are not used in express manipulation and control of functional aspects and/or hardware components/equipment of real-world processes and systems using output of AI models (e.g., manufacturing processes and equipment, medical treatments, communications processes and systems, logistics systems and hardware, interactive smart phone apps, etc.). Further, neither claims nor Specification does not provide any details how said techniques are implemented; what database(s) are utilized to train AI algorithms; which algorithm is used and how the use of said algorithm differs from known in the art. Thus, at such a broad level of generality, limiting the claims to the particular technological environment is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 11 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claims 12-14 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 12-14 each merely add further details of the abstract steps recited in claim 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 12-14 are also directed to non-statutory subject matter. 
Because Applicant’s computer-readable storage medium claims 1-10 and 15-20 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US 2016/0140316 A1) in view of Jung Richardson (US 2002/0052763 A1). 

Independent claims
Claim 1. Spiegel et al. (Spiegel) discloses a non-transitory computer-readable storage medium with an executable program stored thereon, wherein the program instructs one or more processors to perform a method, the method comprising the following steps: 
	presenting a first graphical user interface that comprises a graphics based
selection and text based selection for taking in medical history data from user input provided through the first graphical user interface, said graphics based selection is configured to convey various medical conditions using a numeric pad superimposed on a human body, and an images of human body areas having problems. Figs. 1-5, 15-19; [0013]; [0052]-[0055]; [0068]
	While Spiegel discloses presenting images and animation of various part of human body, Spiegel dos not specifically teach that said presenting images includes presenting an icon showing a palpitating heart, and an image depicting a person having a chest or breathing problem, which is disclosed in Jung Richardson. Jung Richardson further discloses tracking the pain or symptom contained in a selection box. Fig. 2; [0014] – [0016]; [0025]; cl. 4., 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiegel to include the recited limitations, as disclosed in Jung Richardson, for the benefit of providing health practitioners with tools allowing easily and timely enter health related information of patients, especially in emergency situations, as specifically stated in Jung Richardson [0002]; [0004]
	Spiegel further teaches:
	presenting a second graphical user interface that comprises icons depicting pain or symptom in a certain area of a body and a first selection box for each of the
depicted pain or symptom, said icons and said first selection boxes operable for eliciting a response corresponding to a pain or symptom experienced by a user by receiving user input using the second graphical user interface; Figs. 3-6
	tracking the pain or symptom, not diseases, contained in said first selection box; Fig. 41;3 [0061]
	presenting a third graphical user interface that comprises icons or imagery
depicting a medical health history with corresponding response boxes configured to question and obtain response answers regarding said medical health history by
receiving user input using the third graphical user interface; Figs. 2-6, 26
	presenting a fourth graphical user interface that comprises icons or imagery
configured to depict current health conditions and a second selection box for each of the current health conditions depicted by the icons and imagery to obtain at least one indication regarding said current health condition; Figs. 7-10, 27
	processing the medical history data, the response corresponding to the pain or
symptom, the response answers regarding said medical health history, and the
indication regarding said current health condition to produce user medical health
data; Figs. 28, 34A-B, 35A-B, 36, 37A-B, 40A-C, [0051]; [0095], and
	presenting the user medical health data on a display device for review by the user. Fig. 28; [0014]; [0051]

	Claim 11. Spiegel discloses a system comprising:
	a mobile device, said mobile device comprises an executable software program
that is configured to perform a method of documenting a medical history of a patient; Figs. 34A-B; 35A-B; 36A-B; 39A-C; 40A-C; 41; [0041]; [0107]; [0109]
	in which the mobile device is operable to present a graphics and text based
selection for taking in medical history data, said graphics based selection is configured to convey various medical conditions, in which said graphics based selection comprises at least one of, a numeric pad superimposed on a human body, and images of human body areas having problems. Figs. 1-5, 15-19; [0013]; [0041]; [0052]-[0055]; [0068]; [0107]; [0109]
	While Spiegel discloses presenting images and animation of various part of human body, Spiegel dos not specifically teach that said presenting images includes presenting an icon showing a palpitating heart, and an image depicting a person having a chest or breathing problem, which is disclosed in Jung Richardson. Fig. 2; [0014] – [0016]; [0025]; cl. 4.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiegel to include the recited limitations, as disclosed in Jung Richardson, for the benefit of providing health practitioners with tools allowing easily and timely enter health related information of patients, especially in emergency situations, as specifically stated in Jung Richardson [0002]
	Spiegel further teaches:
	in which the mobile device is operable to present images depicting pain or symptom in a certain area of a body and response boxes configured to elicit a response
corresponding to said depicted pain or symptom; Figs. 3-6
	in which the mobile device is operable to present imagery configured to question and obtain responses regarding a health history; Figs. 28, 34A-B, 35A-B, 36, 37A-B, 40A-C, [0051]; [0095],
	in which the mobile device is operable to present imagery configured to question and obtain responses regarding a current health condition; Figs. 2-6, 26, 34A-B; 35A-B; 36A-B; 39A-C; 40A-C; 41; and
	wherein the mobile device further comprises a data analysis module, said data
analysis module comprises a computer to run data analysis on said selection from
said first graphical user interface, said response corresponding to said depicted pain or symptom from said second graphical user interface, responses regarding said health history from said third graphical user interface, and responses regarding said current health condition from said fourth graphical user interface to a data analysis module for medical data analysis. Figs. 28, 34A-B, 35A-B, 36, 37A-B, 40A-C, [0051]; [0095]
	
	Claim 15. Spiegel discloses a non-transitory computer-readable storage medium with an executable program stored thereon, wherein the program instructs one or more processors to perform a method, the method comprising the following steps:
	presenting a first graphical user interface that comprises a graphics based
selection and text based selection for taking in medical history data, said graphics
based selection is configured to convey various medical conditions from user input provided through the first graphical user interface using a numeric pad superimposed on a human body, and an images of human body areas having problems. Figs. 1-5, 15-19; [0013]; [0052]-[0055]; [0068]
	While Spiegel discloses presenting images and animation of various part of human body, Spiegel dos not specifically teach that said presenting images includes presenting an icon showing a palpitating heart, and an image depicting a person having a chest or breathing problem, which is disclosed in Jung Richardson. Jung Richardson further discloses tracking the pain or symptom contained in a selection box. Fig. 2; [0014] – [0016]; [0025]; cl. 4., 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiegel to include the recited limitations, as disclosed in Jung Richardson, for the benefit of providing health practitioners with tools allowing easily and timely enter health related information of patients, especially in emergency situations, as specifically stated in Jung Richardson [0002]
	Spiegel further teaches:
	presenting a second graphical user interface that comprises icons depicting pain or symptom in a certain area of a body and a first selection box for each of the
depicted pain or symptom, said icons and said first selection boxes being operable
for eliciting a response corresponding to a pain or symptom experienced by a user
by receiving user input using the second graphical user interface; Figs. 3-6
	tracking the pain or symptom, not diseases, contained in said first selection box; [0061]
	presenting a third graphical user interface that comprises icons or imagery
depicting a medical health history with corresponding response boxes configured to question and obtain response answers regarding said medical health history by receiving user input using the third graphical user interface; Figs. 2-6, 26
	presenting a fourth graphical user interface that comprises icons or imagery
configured to depict current health conditions and a second selection box for each of the current health conditions depicted by the icons and imagery to obtain at least one indication regarding said current health condition; Figs. 7-10, 27and
	sending said selection from said first graphical user interface, said response
corresponding to said depicted pain or symptom from said second graphical user
interface, responses regarding said health history from said third graphical user
interface, and responses regarding said current health condition from said fourth
graphical user interface to a data analysis module for medical data analysis. Figs. 28, 34A-B, 35A-B, 36, 37A-B, 40A-C, [0051]; [0095]

	Dependent claims
	Claim 2. The method of claim 1 further comprising the step of sending said selection from said first graphical user interface, said response corresponding to said depicted pain or symptom from said second graphical user interface, said responses regarding said medical health history from said third graphical user interface, and responses regarding said current health condition from said fourth graphical user interface to a data analysis module for medical data analysis. Spiegel; Figs. 1-5, 28, 34A-B, 35A-B, 36, 37A-B, 40A-C; [0013]; [0052]-[0055]; [0068]; [0095]

	Claims 3 and 16. The method of claim 1 further comprising the step of receiving a feedback from said data analysis module, said feedback comprises at least one of, a medical recommendation, a possible health diagnosis, and ways to improve a health
condition or symptom. Spiegel; [0043]; [0051]; [0095]; cl. 8, 33

	Claim 18. The method of claim 16, in which said second graphical user interface further comprises selection boxes instead of writing out a response, said selection boxes are configured to be operable for making medical history data substantially quantifiable. Spiegel; Figs. 8-9B; 34A-B, 35A-B, 36, 37A-B, 40A-C, [0060]; [0061]; [0103]-[0105]; [0109]

	Claims 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Jung Richardson and further in view of Douglas et al. (US 2011/0028825 A1).

	Claims 4 and 17. Spiegel does not explicitly teach that the step of inserting at least one icon into a predefined portion of said first graphical user interface is conducted to generally speed up said medical history taking process, which is disclosed in Douglas et al. (Douglas) [0027]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiegel to include the recited limitations, as disclosed in Douglas, for the benefit of providing tools, which enable organ-to-organ navigation through the visual presentation of the corpus through clinical terms and/or anatomical (i.e., three-dimensional spatial location) terms, wherein clinical proximity includes organs that are in direct mechanical, and/or electrical, and/or fluid communication with each other, as specifically stated in Douglas. [0026]

	Claim 5. The method of claim 4, in which said second graphical user interface further comprises selection boxes instead of writing out a response, said selection boxes are configured to be operable for making medical history data substantially quantifiable. Spiegel; Figs. 8-9B; 34A-B, 35A-B, 36, 37A-B, 40A-C, [0060]; [0061]; [0103]-[0105]; [0109]

	Claim 6. The method of claim 5, further comprising the step of presenting a questionnaire interface that is configured to extract additional medical information. Spiegel; Figs. 3-6, 26

	Claims 7-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Jung Richardson and further in view of Kovacs et al. (US 2017/0146391 A1).

	Claims 7 and 19. While Spiegel discloses utilizing a knowledge database [0024]; [0025]; [0046]; [0051]; [0058]; [0062]; [0083]; [0095], Spiegel does not specifically teach: wherein said analysis comprises an application of at least one of, a neural network, a pattern recognition, and an artificial intelligence technique, which is disclosed in Kovacs et al. (Kovacs) [0081]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiegel to include the recited limitations, as disclosed in Douglas, for the benefit of integrating various user-specific physiological data obtained from various sensors during interaction with the user, as specifically stated in Douglas. [0081]

	Claim 8. The method of claim 7, in which said medical data analysis result include a boxed selection for selecting or deselecting results with non-relevant information, a date range use, a real time updating of each resulting medical recommendation, a graph or chart generator, or a fine tuning of the medical data analysis. Spiegel; Educational information. Figs. 11-19

	Claim 9. The method of claim 8, in which said medical data analysis result further include medical history data linked with previous medical history data. Spiegel; Figs. 28, 34A-B, 35A-B, 36, 37A-B, 40A-C, [0051]; [0095]

	Claim 10. The method of claim 9, in which said medical data analysis result is a medical data analysis result of a patient belonging to a predefined patient grouping. Spiegel; Fig. 31; 33; [0046]; [0101]; [0148]

	Claim 20. The method of claim 19, in which said medical data analysis result include a medical history data linked with a previous medical history data, and in which
said medical data analysis result further include at least a third selection box for
selecting or deselecting results with non-relevant information, date range use, real
time updating of each resulting medical recommendation, graph or chart generating, or fine tuning of the medical data analysis. Spiegel; Figs. 1-5, 15-19, 21-26, 28, 34A-B, 35A-B, 36, 37A-B, 40A-C; [0013]; [0051]-[0055]; [0068], [0079]; [0095]

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Jung Richardson and further in view of Rosenberger (US 2012/0173275 A1).

	Claim 12. The system of claim 11 in which the mobile device is further operable to present at least a paper questionnaire for conveying to a user if there is no electronic
device available or if a situation would call for a less expensive method of inputting health data, said paper questionnaire comprises boxes configured to be selected or punched out. Spiegel; Fig. 2; [0045]. Spiegel does not specifically teach: so the paper questionnaire is read or scanned by a computer, which is disclosed in Rosenberger. [0041]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiegel to include the recited limitations, as disclosed in Rosenberger, for the benefit of providing health reminders that benefit the end user, but which are not related to the particular products or service provided, as specifically stated in Rosenberger. [0004]

	Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Jung Richardson, further in view of Rosenberger, and further in view of Seriani (US 2014/0129259 A1).

	Claim 13. Spiegel does not specifically teach a diagnostic booth, wherein said diagnostic booth is configured to be operable for at least one of, an initial pre-
screening, a regularly scheduled screenings, and advanced post-screening medical
procedures or measurements, which is disclosed in Seriani. [0039]; [0067]; [0085]; [0092] 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiegel to include the recited limitations, as disclosed in Seriani, for the benefit of allowing individuals to visit screening facility at convenient times, thereby minimizing the time and cost required by individuals, and thereby encouraging individuals to obtain regular screening or examinations, as specifically stated in Seriani. [0009]; [0010]

	Claim 14. The system of claim 13, in which said diagnostic booth comprises at least one of, an exercise equipment for medical measurements during exercise, an image capturing device for external and internal image capturing, a computing system
for providing immediate data analysis results for patients, and a device running a
graphical user interface for taking in medical history data. Seriani; [0039]; [0067]; [0085]; [0092]; [0095]; [0105]; [0120]; [0126]; 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiegel to include the recited limitations, as disclosed in Seriani, for the benefit of allowing individuals to visit screening facility at convenient times, thereby minimizing the time and cost required by individuals, and thereby encouraging individuals to obtain regular screening or examinations, as specifically stated in Seriani. [0009]; [0010]

















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/02/2022